Eoby, J.
1. The. complaint is in four paragraphs. The defendant demurred to each of said paragraphs. These demurrers were overruled, and a joint exception reserved. The assignment of error challenges the action of the court in overruling the separate demurrer to each paragraph of the complaint.
*82In Southern Ind. R. Co. v. Harrell (1904), 161 Ind. 689, 63 L. R. A. 460, and in Noonan v. Bell (1902), 159 Ind. 329, such, exception is held to be in gross, and to present no question on appeal. We are of the opinion that the single ruling of the court held that each of the paragraphs of the complaint was sufficient, and that the character of the exception to such ruling must be determined from the character of the demurrer and the ruling thereon. The. demurrer was addressed to each paragraph; the ruling was of necessity a ruling upon the separate demurrer to each paragraph. Therefore, the exception must necessarily be distributed to the ruling on the demurrer as to each paragraph, and be sufficient, under a separate assignment, to require an appellate tribunal to pass on the sufficiency of each paragraph.
2. The cases above cited being in conflict with this view, this case is transferred to the Supreme Court, with the recommendation that such cases be overruled.